Citation Nr: 0702413	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether an overpayment of nonservice-connected pension 
benefits, in the amount of $19,324.00, was properly created.  


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

1.  As a result of a July 2002 rating decision, the veteran 
was in receipt of nonservice-connected pension benefits in 
the amount of $158.00 per month, effective January 2002.

2.  By an action dated in October 2002, the veteran's 
nonservice-connected pension benefits were increased to 
$477.00 per month from February 2002 to January 2003, and to 
$796.00 per month beginning February 2003.  

3.  By an action dated in February 2003, the veteran's 
nonservice-connected pension benefits were increased to 
$488.00 per month from December 2002 to January 2003, and to 
$807.00 per month beginning February 2003.

4.  In June 2004, VA obtained information showing that the 
veteran had been in receipt of Social Security Administration 
(SSA) benefits since April 2002.


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits, in 
the amount of $19,324.00, was validly created.  38 U.S.C.A. 
§ 5112(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.277, 3.660 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
nonservice-connected disability pension benefits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  A letter notifying the 
veteran of the then-proposed action, which is the subject of 
this appeal, was sent to him in July 2004.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  As the issue on appeal is 
controlled by the veteran's level of annual income, there is 
no medical controversy and development of any medical 
evidence would have no bearing on the decision rendered 
below.  The veteran provided an Eligibility Verification 
Report in October 2004, and the RO obtained information 
concerning the veteran's Social Security Administration (SSA) 
payments in June 2004.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran does not dispute that he earned 
income from the SSA which resulted in his VA nonservice-
connected pension payments being terminated.  Rather, he 
maintains that his SSA income should not be counted as part 
of his annual income, and that because he had four years of 
active service, and paid SSA premiums out of his postservice 
paychecks, he is now entitled to both SSA and VA nonservice-
connected pension payments. 

By a July 2002 rating decision, entitlement to nonservice-
connected pension benefits was granted effective January 
2002.  In the July 2002 award letter, the 


veteran was advised that nonservice-connected pension was 
based on his income, and that he was to inform VA immediately 
if there were any changes in his income or net worth.  In 
October 2002, the veteran's nonservice-connected pension 
award was amended as a result of the termination of the 
veteran's unemployment benefits.  Attached to the October 
2002 award letter was a VA Form 21- 8768, which notified the 
veteran that he was obligated to provide prompt notice of any 
change in income or net worth, and that a failure to provide 
such would result in the creation of an overpayment which 
would be subject to recovery.  It further stated that when 
reporting income, the total amount and source of all income 
received should be reported.  In a subsequent February 2003 
letter, the veteran was again advised to keep his income 
information current and accurate.

The eligibility of a veteran for nonservice-connected pension 
depends on countable income. Pertinent regulations provide 
that nonservice-connected pension benefits shall be 
terminated if countable annual income exceeds applicable 
income limitations.  The Board notes that it is the 
responsibility of the pension recipient to notify VA of all 
circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a) (1) 
(2006).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§§ 3.271, 3.272 (2006).  Income from SSA and earned income 
are not specifically excluded under 38 C.F.R. § 3.272.  The 
rate at which the veteran may be paid pension is reduced by 
the amount of the veteran's countable annual income.  38 
C.F.R. § 3.23 (2006).

In June 2004, the RO learned that the veteran was in receipt 
of income from SSA.  In July 2004, the veteran was informed 
that VA was proposing to terminate his 


nonservice-connected pension benefits effective June 2002, 
due to the receipt of SSA income.  He was again advised of 
his responsibilities as a pension recipient. He was told to 
report all of his income.  He was provided a VA Form 21-8768.  
No response was received from the veteran, and a September 
2004 action terminated his nonservice-connected pension 
benefits, effective retroactively to June 2002.  This action 
resulted in the creation of an overpayment in the amount of 
$19,324.00, of which the veteran was notified in October 
2004.

In correspondence to the RO in November 2004, and in his 
January 2005 substantive appeal, the veteran asserted that he 
was entitled to both his VA nonservice-connected pension and 
his SSA benefits, because he felt his VA benefits were due 
him based on his military service, and should not be 
dependent on his benefits received from SSA, for which 
premiums were withdrawn from his postservice paychecks.  The 
Board recognizes that the veteran served four years on active 
duty after having been drafted into the military in 1970, and 
received an honorable discharge.  This service 
notwithstanding, and contrary to the veteran's assertions, a 
claimant's SSA benefits and his VA nonservice-connected 
pension benefits are not unrelated.  SSA benefits must be 
included in counting a claimant's income, and VA regulations 
prohibit payment of VA improved pension benefits when a 
claimant's total income, including SSA benefits, exceeds the 
maximum allowance.  That is the case here.

Even though the veteran was specifically notified, in July 
2002, October 2002, and February 2003, that he had to report 
the receipt of any SSA benefits, he never reported that he 
began to receive SSA benefits in April 2002.  As such, for 
the period June 2002 to June 2004, the veteran was paid VA 
benefits which reflected that he had no other income, while 
simultaneously receiving the SSA benefits.  For these 
reasons, the Board finds that the overpayment at issue in 
this case was properly created, and is a valid debt.  Narron 
v. West, 13 Vet. App. 223 (1999).




ORDER

The overpayment of improved pension benefits, calculated in 
the amount of $19,324.00, was properly created, and the 
appeal is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


